Sherman, J.
I concur in the opinion, that the statute of usury in the state of Pennsylvania, upon its admitted construction, presents no objection to the verdict. But there are considerations in the case, upon which, after much hesitation, I am compelled to dissent from my brethren.
The plaintiffs are an artificial person, and have no natural capacities. A natural person, of competent understanding-, may make any contract, which is not forbidden by moral or municipal law. An artificial person has no power, except what is given by its charter, to make any contract whatsoever. These principles have been unanimously recognized by this court, and are established by the highest authorities. I therefore consider the original contract for the loan of this money as void, on the ground that the plaintiffs were unable to make such an agreement. See The New York Firemen Insurance Company v. Ely, 5 Conn. Rep. 564. 567. The same v. The same, 2 Cowen, 678. The same v. Sturges, Id. 664. Head & Amory v. The Providence Insurance Company, 2 Crunch, 127. 166. 168. 169. The People v. The Utica Insurance Company, 15 Johns. Rep. 383. Beaty v. The Lessee of Knowler, 4 Pet. 168.
The powers of this corporation must be sought in the charter. They are what the legislature meant to confer, and nothing more. Was it intended to authorize, by the charter, a contract, which it expressly forbids ? Unless we can answer in the affirmative, we must admit, that the power to make the contract stated, upon the loan in question, was never conferred upon this company. It was for interest at the rate of eighteen per cent, per annum. The charter prohibits charging more than six.
If the original contract, on which the loan was made, was void, will the law raise an implied promise to refund the sums lent ? If not, there is no ground on which the plaintiffs can recover.
When an infant has made an agreement, for which he is *268deemed incompetent, he may, upon its disaffirmance, recover' anv moneys which lie has advanced. But his disability .. .. .. , intended for his defence, and is grounded on the presum p-^on °f his natural incapacity to understand and protect his rights. The law will, therefore, relieve him, in all cases where the agreement is within its provisions. Were it not so, those provisions would be nugatory. But no such principle applies to the case under consideration. Although a corporation has no powers to contract, except such as are conferred by its charter ; yet it is presumed to be cognizant of its own attributes, and perfectly to understand the law which gave it existence. With this knowledge, the plaintiffs acted in defiance of that law. They attempted to do, not only what they had no legal power to perform, but what they knew to be expressly prohibited. Shall they now appeal to the violated law, acknowledging that the contract is wholly void, and pray that another promise may be presumed from these circumstances, that they may be relieved, upon the principles of justice and equity, against their own folly and disobedience ? I am not aware of any principle upon which such an application can be granted.
The United States have no general law regulating the rate of interest; but the charter of the late national bank had this provision : “ The bank shall not be at liberty to purchase any public debt whatever, nor shall it take more than six per cent, per annum for or upon its loans or discounts.” The charter nowhere declares the contract void. It is simply prohibitory, like that in question. But in the case of The Bank of the United States v. Owens & al. 2 Pet. 527. 538., upon the second question submitted for determination, the supreme court of the United States decided, that irrespective of any usury laws whatever, a violation of the charter, by agreeing to take more on a loan than the prescribed rate of interest, rendered the contract wholly void ; and that the plaintiffs could recover nothing. Independently, therefore, of the usury laws of Pennsylvania, the very conditions of the plaintiffs’ charter preclude a recovery in this action.
This is not one of that class of cases, in which, by a legislative act, the security only is made void. Such are those within the statute 9 Ann. ch. 14. regarding securities for money won at play. Robinson v. Bland, 2 Burr 1077. Barjeau v. Walmsley, 2 Stra. 1249. Such, also, are the cases contem*269plated by the statute of New- York, commonly called the Restraining Act. The Utica Insurance Company v. Scotte, 19 Johns. Rep. 1. Nor is it of that class, where the original contract, being lawful and valid, may be enforced, notwithstanding a subsequent security given for the same thing, is void for usury or other cause. Here, the original contract was void.
My opinion is, that the verdict ought to be set aside, and a new trial granted.
New trial not to be granted.